DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are pending.

Drawings
The drawings are objected to because Fig. 1-9 include photographs and/or shading.  Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications unless the photographs are the only practicable medium for illustrating the claimed invention.  The use of shading may be used if it aids in understanding the invention AND if it does not reduce legibility.  Such shading is preferred in the case of parts shown in perspective, but NOT for cross sections.  See MPEP § 608.02.  In the instant case, legality is greatly reduced.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “the chair” in line 8 and line 10, “the weight” in line 8 and line 9, and “the body” in line 10.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the sensory chair,” “the at least one weight,” and “a body” and will be interpreted as such.  

Re claim 2, claim 2 recites, “bead-like media” in line 2 which is a relative term which renders the claim indefinite. The term “bead-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is bead-like to one of ordinary skill may not be bead-like to another.  For the purposes of this examination, this language will be interpreted as requiring beads.
In addition, claim 2 recites, “the compartments” in line 1-2 and line 2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the at least one compartment” and will be interpreted as such.  
Re claim 3, claim 3 recites, “the compartments” in line 2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the at least one compartment” and will be interpreted as such.  
Re claim 6,
Re claim 7, claim 7 recites, “the weights” in line 1.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the at least one weight” and will be interpreted as such.  
Re claim 9, claim 9 recites, “the weights” in line 1.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the at least one weight” and will be interpreted as such.  
Re claim 9, claim 9 recites, “the weights” in line 1.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the at least one weight” and will be interpreted as such.  
Re claim 10, claim 10 recites, “the weights” in line 1 and “the strap portion” in line 2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the at least one weight” and ‘the adjustable length strap portion” and will be interpreted as such.  
Re claim 14, claim 14 recites, “the chair” in line 1.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the sensory chair” and will be interpreted as such.  
Re claim 16, claim 16 recites, “the weights” in line 1.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the at least one weight” and will be interpreted as such.  
Re claim 17,
Re claim 18, claim 18 recites, “the weights” in line 1 and “the chair” in line 2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the at least one weight” and “the sensory chair” and will be interpreted as such.  
Re claim 19, claim 19 recites, “the weights” in line 1.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the at least one weight” and will be interpreted as such.  
Re claim 20, claim 20 recites, “the chair” in line 10 and line 12, “the weight” in line 10 and line 11, “the compartment” in line 5, “the user” in line 9 and “the body” in line 10.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the sensory chair,” “the at least one weight,” “the at least one compartment,” “a user” and “a body” and will be interpreted as such.  
In addition, claim 20 recites, “bead-like media” in line 4 which is a relative term which renders the claim indefinite. The term “bead-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is bead-like to one of ordinary skill may not be bead-like to another.  For the purposes of this examination, this language will be interpreted as requiring beads.
Re claim 21, claim 21 recites, “the thigh guides” in lines 10-11, “the chair” in line 13 and line 15, “the weight” in line 13 and line 14 and “the body” in line 15.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the pair of spaced apart thigh guides,” “the sensory chair,” “the at least one weight and “a body” and will be interpreted as such.  

  Claims 4-5, 8, 11-12, 15 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 7,506,927) in view of Sobel et al (“Sobel”) (US 6,209,962) and Leeds (US 2019/0269255).
Re claim 1, Williams discloses a sensory chair (10) comprising: 

a seat support (18) on the base (14), the seat support (18) including a seat cushion (18); 
a back support (22) extending upwardly from the seat support (18), the back support (22) including a back cushion (22, 44); and 
at least one weight (38, 48, 54, 68, 52) attached to the chair, the weight (38, 48, 54, 68, 52) being movable between a non-use position (Fig. 4, Fig. 1) and a use position (Fig. 2), wherein the weight (38, 48, 54, 68, 52) in the use position (Fig. 2) is capable of overlying a portion of the body of a user (12) seated in the chair (10),
but fails to disclose the cushion having at least one compartment containing a bead-like media, wherein at least a portion of the back cushion is formed from a viscoelastic foam.
However, Sobel discloses the cushion (108) having at least one compartment (within 108) containing a bead-like media (30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensory chair of Williams with the cushion having at least one compartment containing a bead-like media as disclosed by Sobel in order to conform to the body of the occupant (Abstract) for increased comfort.
In addition, Leeds discloses wherein at least a portion of the back cushion (14) is formed from a viscoelastic foam (12, [0048]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensory chair of Williams 
Re claim 6, Williams as modified discloses the sensory chair of claim 1, wherein the back cushion (22) includes a thickness (Fig. 2) defined in the direction extending toward the back of a user (12), but fails to disclose wherein the portion of the back cushion formed from the viscoelastic foam has a thickness between 1.5 inches and 4 inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensory chair of Williams wherein the portion of the back cushion formed from the viscoelastic foam has a thickness between 1.5 inches and 4 inches in order to increase the beneficial effects of use of the viscoelastic foam of Leeds, as the viscoelastic foam layer of Sobel is 1” thick.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 7, Williams as modified discloses the sensory chair of claim 1, wherein at least one of the weights (38, 48) is attached to the back support (22).
Re claim 8,
Re claim 9, Williams as modified discloses the sensory chair of claim 8 but fails to disclose wherein the at least one of the weights attached to the back support is positioned above the top edge of the back cushion.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensory chair of Williams wherein the at least one of the weights attached to the back support is positioned above the top edge of the back cushion (such as by moving 38 to the top of 22) in order to more easily access the shoulders of the occupant with feature 38.  It has been held that rearrangement of parts is considered within the level of ordinary skill in the art.  In re Japikse, 181 F.2d 1019.  
Re claim 10, Williams as modified discloses the sensory chair of claim 9 wherein the weights (38, 48, 54, 68, 52) each include an adjustable length strap portion (80, being adjustable by movement, and having a length) and a weighted portion (the ends of each covered by 38, 48, 54, 68, 52) attached to the strap portion (80).
Re claim 11, Williams as modified discloses the sensory chair of claim 10 wherein the weighted portion (the ends of each covered by 38, 48, 54, 68, 52) is covered with a cover material (38, 48, 54, 68, 52, see Fig. 4).
Re claim 12, Williams as modified discloses the sensory chair of claim 11 including multiple interchangeable weights (the ends of each covered by 38, 48, 54, 68, 52, each being interchangeable as there is no point of reference for what interchangeable means, and they are each movable to various parts of the body), each of said multiple weights (the ends of each covered by 38, 48, 54, 68, 52) having a 
Re claim 13, Williams as modified discloses the sensory chair of claim 1 including armrest portions (24) extending upwardly (24 has an upward extent) on opposing lateral sides (sides of 18) of the seat support (18). 

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 7,506,927) in view of Sobel et al (“Sobel”) (US 6,209,962), Leeds (US 2019/0269255) and Inagaki (US 4,924,541).
Re claim 2, Williams as modified discloses the sensory chair of claim 1, but fails to disclose wherein the seat cushion includes a plurality of the compartments, each of the compartments filled with a bead-like media.
However, Inagaki discloses wherein the seat cushion (Fig. 3) includes a plurality of the compartments (at 5), each of the compartments (at 5) filled with a bead-like media (Fig. 31, also Sobel: 30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensory chair of Williams wherein the seat cushion includes a plurality of the compartments, each of the compartments filled with a bead-like media as disclosed by Inagaki in order to promote blood circulation and increase comfort (Col 4 lines 53-60).
Re claim 3, Williams as modified discloses the sensory chair of claim 2, wherein the seat cushion (18) includes an upper surface (20) capable of engaging a user (12), .

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 7,506,927) in view of Sobel et al (“Sobel”) (US 6,209,962), Leeds (US 2019/0269255) and Pham (US 2013/0060282).
Re claim 4, Williams as modified discloses the sensory chair of claim 1, wherein the back cushion (22, 44) has a forward surface (surfaces of 22 and 44) facing in the direction of a user (12) seated on the seat support (18), but fails to disclose wherein the forward surface is concave to at least partially surround the user.
However, Pham discloses wherein the forward surface (305) is concave (Fig. 2) to at least partially surround the user (Fig. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensory chair of Williams wherein the forward surface is concave to at least partially surround the user as 
Re claim 4, Williams as modified discloses the sensory chair of claim 4 wherein the portion of the back cushion (22) formed from the viscoelastic foam (Leeds 12) includes the forward surface (Pham: 305, as Pham’s seatback is a single piece).

Claim(s) 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 7,506,927) in view of Sobel et al (“Sobel”) (US 6,209,962), Leeds (US 2019/0269255) and Faugno (US 2019/0099013).
Re claim 14, Williams as modified discloses the sensory chair of claim 13 but fails to disclose wherein the chair includes thigh guides extending inwardly from each of the armrest portions to engage the thighs of a user.
However, Faugno discloses wherein the chair (Fig. 1) includes thigh guides (22) extending inwardly from each of the armrest portions (24 of Williams) to engage the thighs of a user (Fig. 1-2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensory chair of Williams wherein the chair includes thigh guides extending inwardly from each of the armrest portions to engage the thighs of a user as disclosed by Faugno in order to provide 
Re claim 15, Williams as modified discloses the sensory chair of claim 14 wherein each of the thigh guides (22) include at least a portion made from foam ([0026]), but fails to disclose the foam as viscoelastic foam. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensory chair of Williams with the foam as viscoelastic foam in order to impart the known benefits (from Leeds) of viscoelastic foam to the thigh guides of Faugno, including conforming to the shape of areas of the body that exert forces on the foam ([0019]) for increased comfort.
Re claim 16, Williams as modified discloses the sensory chair of claim 15 wherein at least a second one (48) of the weights (38, 48, 54, 68, 52) is attached to one of the armrest portions (24).
Re claim 17, Williams as modified discloses the sensory chair of claim 16 including two of the weights (48) attached to the respective opposing armrest portions (24) and two of the weights (38) attached to the back support (22).
Re claim 18, Williams as modified discloses the sensory chair of claim 17, wherein the weights (38, 48, 54, 68, 52) attached to the armrest portions (24) are 
Re claim 19, Williams as modified discloses the sensory chair of claim 18 wherein the weights (38) attached to the back support (22) are capable of being moved to a position wherein each overlies (Fig. 2) one of the user's shoulders (12).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 7,506,927) in view of Leeds (US 2019/0269255), Pham (US 2013/0060282) and Bhat et al (“Bhat”) (US 2011/0239272).
Re claim 19, Williams discloses a chair (10) adapted for users with attention or sensory related disorders (Fig. 1), comprising: 
a seat support (28) including a lower cushion layer (18), the lower cushion layer formed from a resilient material (18 being padded and cushioned), the upper cushion layer (as modified below) forming an upper surface (top of 18) of the seat support (18) for engaging a user (12) seated on the seat support (18); 
a back support (22) extending upwardly from the seat support (18), the back support (22) including a back cushion (22, 44); and 
at least one weight (38, 48, 54, 68, 52) attached to the chair (10), the weight (38, 48, 54, 68, 52) being movable between a non-use position (Fig. 4) and a use position (Fig. 2), wherein the weight (38, 48, 54, 68, 52) in the use position (Fig. 2) is capable of overlying a portion of the body (of 12) of a user (12) seated in the chair (10),
but fails to disclose an upper cushion layer layered over the lower cushion layer and having at least one compartment containing a bead-like media contained in the 
However, Bhat discloses an upper cushion layer (Fig. 3C 37) layered over the lower cushion layer (45) and having at least one compartment (between 31 and 39) containing a bead-like media ([0099]) contained in the compartment (between 31 and 39).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensory chair of Williams with an upper cushion layer layered over the lower cushion layer and having at least one compartment containing a bead-like media contained in the compartment as disclosed by Bhat in order to conform to the body for increased comfort ([0085]).  In addition, [0012] recognizes use with chairs.  
In addition, Leeds discloses wherein at least a portion of the back cushion (14) is formed from a viscoelastic foam (12, [0048]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensory chair of Williams wherein at least a portion of the back cushion is formed from a viscoelastic foam as disclosed by Leeds in order to conform to the shape of areas of the body that exert forces on the foam ([0019]) for increased comfort.
In addition, Pham discloses wherein the forward surface (305) of the viscoelastic foam (as modified) is concave (Fig. 2) facing the user (Fig. 2).
.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 7,506,927) in view Inagaki (US 4,924,541), Leeds (US 2019/0269255), Pham (“Pham 2”) (US 2013/0113264) and Faugno (US 2019/0099013).
Re claim 21, Williams discloses a sensory chair (10) comprising: 
a base (14); 
a seat support (18) on the base (14), the seat support (18) including a seat cushion (18); 
a back support (22) extending upwardly from the seat support (18), the back support (22) including a back cushion (22, 44); and 
at least one weight (38, 48, 54, 68, 52) attached to the chair, the weight (38, 48, 54, 68, 52) being movable between a non-use position (Fig. 4, Fig. 1) and a use position (Fig. 2), wherein the weight (38, 48, 54, 68, 52) in the use position (Fig. 2) is capable of overlying a portion of the body of a user (12) seated in the chair (10),
but fails to disclose the seat cushion having a plurality of separate compartments, each containing a bead-like media, wherein at least a portion of the back cushion is formed from a viscoelastic foam, the back cushion having a central region and lateral sides on either side of the central region, the lateral sides being thicker than the central region to form a concave forward surface of the back support, a pair of spaced apart 
However, Inagaki discloses wherein the seat cushion (Fig. 3) includes a plurality of separate compartments (at 5), each of the compartments (at 5) containing a bead-like media (Fig. 31, also Sobel: 30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensory chair of Williams the seat cushion having a plurality of separate compartments, each containing a bead-like media as disclosed by Inagaki in order to promote blood circulation and increase comfort (Col 4 lines 53-60).
In addition, Leeds discloses wherein at least a portion of the back cushion (14) is formed from a viscoelastic foam (12, [0048]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensory chair of Williams wherein at least a portion of the back cushion is formed from a viscoelastic foam as disclosed by Leeds in order to conform to the shape of areas of the body that exert forces on the foam ([0019]) for increased comfort.
In addition, Pham 2 discloses the back cushion (300) having a central region (305) and lateral sides (304a/b) on either side of the central region (305), the lateral sides (304a/b) being thicker than (Fig. 2-3) the central region (305) to form a concave forward surface (Fig. 2) of the back support (300).

In addition, Faugno discloses a pair of spaced apart thigh guides (22), one on each lateral side (Fig. 1) of the seat support (14), the thigh guides (22) formed of a cushion material ([0026]) and adapted to engage and compress the thighs (Fig. 1) of a user seated on the seat support (14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensory chair of Williams with a pair of spaced apart thigh guides, one on each lateral side of the seat support, the thigh guides formed of a cushion material and adapted to engage and compress the thighs of a user seated on the seat support as disclosed by Faugno in order to provide sensory input to the person, help direct or cue the person to a desired sitting position, or to help orient a person sitting ([0023]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635